 

 

0 0
AO…ReV_H/…Wan §SOZZ/©Qr`?(/ / L/L`//`/@/OQ

UNITED STATES DISTRICT CoURT § gm §

   

 

for the
Eastern D1str1ct of Callforn1a E-:~B 0 1 2919
QURT
United States of America EAg-}='§§KD U S` Dle.lg¥og.t\cL\FORN|A
v. ) EUM--___
) Case NO_ 2;08-cr-0123-B - new m\
Miguel Angel Valencia ) w 1

) m

) §§

) §

Defena'ant w

ca

ARREST WARRANT 3

To: Any authorized law enforcement officer `:?

N

m

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
("am€ Ofp€rson t0 be arres¢€a? Migue| Ange| Va|encia
who is accused of an offense or violation based on the following document filed with the court:

[l Indictment [l Superseding Indictment [l Inforrnation [l Superseding Information [l Complaint
IJ Probation Violation Petition g Supervised Release Violation Petition [l Violation Notice [l Order of the Court

This offense is briefly described as follows:

18 USC 3606 - Vio|ation of Supervised Re|ease

 

Date: 08/30/2018
l lsi/sling officer ’s signature
City and state: Sacramento, CA b K. Zignago, Deputy C|erk

 

 

Prl`ntea' name and title

 

}!eturn

l
This warrant was received on (daze) 82 50 l l § , and the person was arrested on (daze) 3 l I

at (city and state) Mmim/

Dat€r 115/ti j ”Z// §§ SA/'/
Arresting ojyl`cer ’§ngnature

/l/M B@nww) dictum /'/Da$m

Pri)(t}d name andl title

 

 

 

 

 

